Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 are allowable over the prior art of record for their specific recitations of elements involved in a method, non-transitory computer readable medium, and a data processing system, respectively, for high speed path planning for autonomous vehicles, among other limitations, “transferring points represented by each new vertical coordinate and its corresponding horizontal coordinate back to the global coordinate system; determining using the polynomial curve, a heading direction, a kappa, and a dkappa for each transferred point…”
The closest prior art is Trepagnier et al. (Pub. No.: US 2010/0106356 A1) which discloses a path planning algorithm which translates global coordinates to local coordinates and uses spline interpolation for curve fitting the planned trajectory, but fails to teach at least the above features.
Additionally, the new limitations added to claim 1, “controlling the ADV to navigate based on the reference line having the transferred points in the global coordinate system”, and similar amendments made to claims 8 and 15, are sufficient to overcome the rejections under 35 U.S.C. 101. These additional limitations cause the claims to be eligible in Step 2A because controlling the ADV to navigate based on the reference line is not considered an abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662